Citation Nr: 1742087	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.   13-22 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease. 

2.  Entitlement to a total rating based on individual unemployability based on service-connected disabilities.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the August 2011 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran testified before the undersigned in a February 2015 videoconference Board hearing, the transcript of which is included in the record.


FINDINGS OF FACT

1.  The Veteran's coronary artery disease, has been manifested by no more than a workload of 7-10  METs and dyspnea; additionally, there has not been competent evidence of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

2.  The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

2.  Entitlement to a TDIU is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

VA's duty to notify was satisfied by letters May 2010 and October 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014).  38 C.F.R. § 3.150 (2016);  see also Scott v. McDonald, 789 F. 3d (Fed.Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5102A(a)(1) (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records, post-service VA treatment records, and lay statements have been associated with the claims file.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5102A(d) (West 2014); 38 C.F.R. § 3.159(c)(4)(2016).  The Veteran was afforded VA examination in September 2015, which is adequate for adjudication purposes.  Therefore, the Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim.  

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  During the hearing, the VLJ clarified the issues, explained the pertinent legal concepts and determined that there was no outstanding evidence.  The actions of the VLJ comply with 38 C.F.R. § 3.103.

	(CONTINUED ON NEXT PAGE)



II.  Rating For Coronary Artery Disease

Legal Criteria 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 

C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Coronary artery disease is rated according to Diagnostic Code 7005.  Under Diagnostic Code 7005, a 30 percent rating is assigned for documented coronary artery disease when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or x-ray.  A 60 percent rating is assigned for documented coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for documented coronary artery disease resulting in: chronic congestive heart failure, or; workload 

of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note  2.

Factual Background and Analysis 

The Veteran contends that he is entitled to a higher disability rating for his coronary artery disease. 

A February 2010 VA treatment note indicated that the Veteran remained stabled after having a coronary artery bypass graft and old myocardial infarction. 

In January 2011 and December 2011, VA treatment notes documented that the Veteran denied any chest pain, chest tightness, palpitations, or skipped beats. 
 
In February 2012, the Veteran was afforded a VA examination.  The examiner noted that a diagnostic test was not conducted.  Further, the Veteran's METs were reported as greater than 7-10.The examiner noted that the Veteran had symptoms such as dyspnea.  

A November 2013 and October 2013 VA primary care note indicated that the Veteran denied chest pain or pressure, dyspnea on exertion, or palpitations.  

During the February 2015 Board hearing, the Veteran testified that he would become fatigued very quickly and was limited in physical activity due to his heart disorder.  He testified that he could only walk 100 yards before becoming fatigued and he had trouble with steps and inclines.  Standing was noted to be limited to five 

to ten minutes.  The Veteran also stated that, since his bypass surgery, he had experienced "paralysis" through the chest area.  

In May 2015, the Board remanded this matter to afford the Veteran another examination.  The Board found that the February 2012 examiner did not address the Veteran's symptoms associated with his disability. 

In September 2015, the Veteran was afforded another VA examination.  The examiner indicated that he reviewed the Veteran's claims file.  The examiner noted that the Veteran took BB, Aspirin, and Statin medication for his heart condition.  The examiner noted that the Veteran did not have any congestive heart failure or hospitalizations.  The examiner noted that the Veteran had scars and they were not painful.  The examiner noted that a 2012 echocardiogram indicated a 67 percent ejection fraction of the left ventricle.  The examiner noted that the Veteran displayed symptoms of dyspnea from his heart disability.  The examiner stated that an interview based METs test indicated a level of 7 to 10 METs.  It was concluded that a stress test was not clinically indicated.  The examiner noted that the Veteran's heart disability did not impact his ability to work.  The examiner commented that the LVEF is a more accurate indicator of cardiac function than estimated METs.

In November 2015 and February 2016, VA treatment notes indicated that the Veteran denied any chest pain, chest tightness, palpitations, or skipped beats.  The examiners indicated that the Veterans' heart had a regular rate and rhythm with no murmur, gallop, or rub. 

The Board finds that an initial rating in excess of 30 percent is not warranted under Diagnostic Code 7005.  The evidence does not show that the Veteran has more than one episode a year of acute congestive heart failure; a workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.  Even considering the Veteran's reports of dyspnea and fatigue, the objective evidence shows that the Veteran's METs were measured as greater than 7-10 during the period under consideration.  Additionally, the evidence does not show any chronic congestive heart failure.  Finally, the Veteran's ejection fraction was shown to be no less than 67 percent for the period under consideration.  Therefore, the Board finds that an initial rating in excess of 30 percent for the Veteran's coronary artery disease is not warranted for the period under consideration. 

Therefore, the Board finds that the preponderance of the evidence is against assigning an initial rating in excess of 30 percent for the Veteran's coronary artery disease.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III.  TDIU

Legal Criteria- TDIU

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski,1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a) (2016);  see also Moore, 

1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.").  

A TDIU may be assigned if the schedular rating is less than total when it is found that the Veteran is unable to secure or follow a substantially gainful occupation because of service-connected disabilities.  See 38 C.F.R.§§ 3.340, 3.341, 4.16(a) (2016).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) (2016).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a) (2016).  Id.


Factual Background and Analysis

On a February 2012 VA Form 21-8940, the Veteran wrote that he worked as a system technician from February 1971 to October 2002.  He further wrote that he was not physically able to perform any type of work. 

In March 2012, the Veteran was afforded a VA posttraumatic stress disorder examination.  The Veteran reported that he had not returned to work since retiring from his job.  He reported that he continued to receive a disability pension from his prior job and he received social security disability.  The PTSD symptoms described cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted that the Veteran PTSD caused him to have difficulty in establishing and maintaining effective work and social relationships. 

In an April 2014 letter, the Veteran wrote that his daily life has changed since his heart disability.  He stated that he is no longer able to do many things that he once enjoyed.  He stated that he is not able to walk for long periods of time because he would become extremely short of breath.  He reported that he is unable to work.  He wrote that his last day of work was October 31, 2002.


During the February 2015 Board hearing, the Veteran testified that it was a joint agreement between his work place and his doctors that he stop working.  He stated that he did not have issues showering, shaving, or buttoning his shirt.  However, he stated he did have an issue with putting on shoes and socks.  The Veteran testified that he was not able to bend down because of the pressure in his upper extremities.  The Veteran stated that he was fatigued and he slept much later than he ever did.

In the September 2015 VA heart examination the examiner indicated that the Veteran's heart condition did not impact his ability to work.

In the September 2015 VA diabetes examination the examiner indicated that the Veteran's diabetes did not impact his ability to work.

In the September 2015 VA eye examination the examiner indicated that the Veteran's eye condition had an impact on the Veteran's ability to work.  The examiner stated that any job requiring good binocular vision would not be able to be qualified for. 

The Veteran's service-connected disabilities include PTSD (assigned 50 percent disability ratings from April 2011), coronary artery disease, status post myocardial infarction and coronary artery bypass graft (assigned 30 percent disability rating  from June 2008), type II diabetes mellitus, with erectile dysfunction, peripheral neuropathy, bilateral extremities, and diabetic retinopathy (assigned 20 percent disability rating from May 2001), hypertension associated with type II diabetes mellitus, with erectile dysfunction, peripheral neuropath, bilateral upper extremities, and diabetic retinopathy ( assigned 10 percent disability rating from July 2001), diabetic retinopathy, with early cataracts associated with type II diabetes mellitus, with erectile dysfunction, peripheral neuropathy, bilateral upper extremities, and diabetic retinopathy (assigned 10 percent disability rating from September 2015), scar, left shoulder (assigned 0 percent disability rating from September 1970), and scar, anterior trunk associated with coronary artery disease, status post myocardial infarction and coronary artery bypass graft (assigned 0 percent disability rating from June 2008).   

His combined rating meets the consideration for threshold requirements for a TDIU.  See 38 C.F.R. § 4.16 (a) (2016).  

Upon review of the evidence of record, the Board concludes that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As outlined above, various evidence of record indicates the Veteran's service-connected disabilities affects his ability to secure or follow a substantially gainful occupation.  The September 2015 VA eye examiner indicated that the Veteran's eye condition impacted his ability to work.  It was concluded that the Veteran would not be qualified for any job requiring good binocular vision.  The September 2015 VA PTSD examiner noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported that he was a system technician for over 30 years.  The record indicates that the Veteran has a high school education and worked primarily as a systems repairman in a steel mill.  The Board finds that the weight of the evidence, lay and medical, demonstrates that the service-connected disabilities, to include the service-connected eye disability, would prevent the Veteran from obtaining or retaining substantially gainful employment with consideration of his eduction and the manual labor type jobs for which he is trained.  As such, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board therefore concludes that entitlement to a TDIU is warranted and the Veteran's claim is granted.  38 U.S.C.A. § 1155(West 2014); 38 C.F.R. § 4.16 (2016).


ORDER

Entitlement to an initial rating in excess of 30 percent for coronary artery disease is denied. 

Entitlement to TDIU is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


